DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/06/2020 have been considered by the examiner (see attached PTO-1449). 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 4-5, the instant application is directed to a digital audio processing device, method, and program stored in a non-transitory storage medium for improving sound quality of the digital audio signal of other than single sine waves without degrading the sound quality of the digital audio signal of a single sine wave.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 

detecting a sample interval between the local maximum sample and the local minimum sample adjacent to each other;  
calculating difference values between adjacent samples of the digital audio signal; 
detecting whether the digital audio signal is a periodic signal of a single sine wave, at least based on a difference between a latest sample interval and a sample interval which precedes the latest sample interval by two sample intervals; 
when it is detected that the digital audio signal is not a periodic signal of a single sine wave and the detected sample interval is within a range from a predetermined minimum value to a predetermined maximum value, 
calculating a first correction value by multiplying the difference value between the local maximum sample and a first adjacent sample, which is adjacent to the local maximum sample, by a predetermined coefficient and calculating a second correction value by multiplying the difference value between the local minimum sample and a second adjacent sample, which is adjacent to the local minimum sample, by the predetermined coefficient; 
adding the first correction value to the first adjacent sample and subtracting the second correction value from the second adjacent sample to correct the digital audio signal and output the corrected digital audio signal; and
when it is detected that the digital audio signal is a periodic signal of a single sine wave, outputting the digital audio signal without correcting the digital audio signal by not adding the first correction value to the first adjacent sample and not subtracting the second correction value from the second adjacent sample.”

The prior art of record, KUWAOKA (US 2008/0082189) and (US 6,449,519), OOUE (US 2010/0010650) and WOCHLIK et al. (US 2015/0065813), provided numerous related teachings and techniques of processing digital audio signal including: detecting every extreme value in an audio waveform represented by a digital audio signal having a sequence of samples, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
January 26, 2022
/QI HAN/Primary Examiner, Art Unit 2659